Case 2:21-cv-05656-GW-MAA Document 25 Filed 09/09/21 Page 1 of 1 Page ID #:113



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    SOCIAL POSITIONING INPUT               Case No. CV 21-5656-GW-MAAx
         SYSTEMS, LLC,
   12
                            Plaintiff,
   13                                             ORDER TO DISMISS
               v.
   14
         SQUAREGPS, INC.
   15
                            Defendant.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this Plaintiff’s action is dismissed with prejudice.
   20
        Defendant’s action is dismissed without prejudice. Each party will bear its own
   21
        attorneys’ fees and expenses.
   22
              IT IS SO ORDERED.
   23

   24
        Dated: September 9, 2021
   25
                                              _________________________________
   26
                                              HON. GEORGE H. WU,
   27                                         UNITED STATES DISTRICT JUDGE
   28
